MEMORANDUM **
Rene Leonel Portillo-Aceituno, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“IJ”) order denying his applications for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a.1 *687Where the BIA reviews de novo the Id’s decision, we review the BIA’s decision for substantial evidence. De Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997). We must uphold the decision unless the evidence compels a contrary result. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We grant the petition.
The record compels the conclusion that Portillo-Aceituno faces a well-founded fear of persecution based on imputed political opinion. See Aguilera-Cota v. INS, 914 F.2d 1375, 1378-1380 (9th Cir.1990). Portillo-Aceituno credibly testified that he feared being killed by the guerrillas because they tortured and killed his cousin, a sergeant in the army with whom the guerrillas closely associated Portillo-Aceituno. He also testified that the guerrillas sent death threats to him and his cousin, falsely accusing both of participating in death squad activities. Five months after receiving the last threat, guerrillas entered his home in the middle of the night and forcibly took away, tortured and killed his cousin. Portillo-Aceituno escaped by jumping out of a window. Portillo-Aceituno further testified that soon after the murder of his cousin, the guerrillas sought Portillo-Aceituno at least twice at his home, telling his parents that they wanted to kill Portillo-Aceituno in the same way his cousin died. Furthermore, the guerrillas left photographs of Portillo-Aceituno with his parents as a reminder that they continued to search for him. We conclude that the evidence presented by Portillo-Aceituno compels the conclusion that Portillo-Aceituno has established a well-founded fear of future persecution. See id. at 1384.
PETITION FOR REVIEW GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997), this court has jurisdiction under 8 U.S.C. § 1105a(a).